SIXTH DIVISION
                                                                                   MARCH 23, 2007



No. 1-06-0139


In re HANNAH E.,                                               )       Appeal from the
       Alleged to be a person subject to                       )       Circuit Court of
       Involuntary Admission                                   )       Cook County.
                                                               )
(The People of the State of Illinois,                          )       No. 05 CoMH 3531
                                                               )
          Petitioner-Appellee,                                 )
                                                               )
v.                                                             )
                                                               )
Hannah E.,                                                     )       Honorable
                                                               )       Robert Bertucci,
          Respondent-Appellant).                               )       Judge Presiding.



          PRESIDING JUSTICE FITZGERALD SMITH delivered the opinion of the court:

          Respondent, Hannah, E., appeals the circuit court’s granting of the State’s petition for

involuntary admission. Respondent contends that the petition should have been dismissed by the

trial court because the certificate supporting the petition was signed by a psychiatrist who

examined respondent over the telephone and not in person, and that the certificate was invalid

because the person supporting the petition was involved in litigation against respondent. We

affirm.

          On December 22, 2005, the State filed a petition, supported by Mae Wormely, along with

two certificates for respondent’s involuntary admission: one from Dr. Kapoor; and one from Mae

Wormely. On January 6, 2006, the circuit court held an involuntary commitment hearing. At the

hearing the following evidence was presented.
No. 1-06-0139

        Mae Wormely, an employee with the City of Chicago’s department of animal care and

control testified, that in response to 911 and 311 calls to the department of animal care and

control, she went to respondent’s house on Moody Street to assist the Chicago police Department

and department on aging to remove animals from respondent’s home. When Wormely entered

respondent’s home, she smelled a strong odor and saw feces completely covering the floor. A

squirrel with shaved eyes was inside a cage in the middle of the floor. There were syringes and

needles on the floor and a fish tank with a turtle and a dead baby alligator inside. A big turtle and

four dead turtles lined the floor near the wall. When Wormely picked up the dead turtles, they

disintegrated in her hands. A woodchuck ran past her and two cats were also present. The

squirrel ran out of its cage into the kitchen. When Wormely followed the squirrel, a parrot flew

by her head, swearing. There were bones sitting near the window, and there was no running

water in the home. Wormely stated that she was overwhelmed by the stench inside the home.

She removed the animals from the home and placed them with the department of animal care and

control. On November 8, 2005, in an emergency order, respondent was ordered to vacate her

residence on Moody Street.

       Wormely testified that she saw respondent on November 22, 2005, in court at Daley

Center. Wormely was not present in the courtroom that day to testify. Respondent yelled to

Wormely, “Murderer. You killed my animals. I’m going to kill you like you killed my animals.”

Wormely was terrified.

       On December 20, 2005, Wormely signed a certificate and petition of involuntary

admission of respondent at the State’s Attorney’s Office. On December 22, 2005, Wormely went


                                                 2
No. 1-06-0139

to respondent’s home again to remove two woodchucks, a turtle, two goldfish and six cats. The

floor was cleaner than the first time Wormely went to the home.

       Rita Sattler, an aide to respondent’s alderman, Thomas Allen, testified that on December

13, 2005, she was in court at Daley Center with respondent for two housing cases. Respondent

had known Sattler since 1994. Nevertheless, respondent asked Sattler if she worked for Allen

and Sattler replied, “yes.” Respondent asked Sattler her name and Sattler told respondent that

she would have to tell her later because court was in session. Respondent kept asking her name

and then said to Sattler in a threatening and angry manner, “payback is a bitch.” Respondent

seemed agitated. Sattler told the deputy sheriff that respondent had threatened her and then sat

away from respondent. Sattler waited in the courtroom for 20 to 30 minutes after the court

session was over to make sure that respondent had gone and then returned to her office to tell the

alderman that she had concerns about respondent’s threat.

       Mark Limanni, an attorney with the Chicago law department testified that he knew

respondent from a housing court action that the city brought against her alleging building code

violations in relation to her house on Moody Street. On or about December 22, 2005,

respondent’s psychiatrist and psychologist contacted the law department and indicated concerns

about respondent. The certificate of respondent’s psychiatrist, Dr. Kapoor was attached to the

petition for involuntary admission. Limanni took the documents to the local police commander,

and the police and Limanni went to respondent’s home and transported respondent to Chicago

Read Mental Health Center. Also present at respondent’s home were seven or eight police

officers, paddy wagons, and Officer Wormely from the department of animal care and control.


                                                3
No. 1-06-0139

To get respondent to come out of her house voluntarily, Limanni had called respondent and told

her that he was coming to her house to give her some of her animals back.

       Limanni testified that respondent was angry because she felt tricked into coming out of

her house. Limanni explained to her that he was sorry but there was no choice because there was

concern given the circumstances: that her doctor had provided documentation to take this step;

that she owned a weapon; and that she had made frequent remarks about getting and using it

against people in housing court. Respondent replied that she did have a gun but that she kept it

in the suburbs and not in her home or in the city.

       The record indicates that on the same day respondent was admitted to Chicago Read

Mental Health Center, Dr. Tiu, a psychiatrist, evaluated respondent and signed another certificate

supporting the petition for admission. His evaluation stated:

       “[Patient] is very depressed, very tearful and [has] paranoid delusions about neighbors

       and City of Chicago members killing her pets and severe neglect of self and home.

       [Patient] made homicidal threat toward CPD officer. [Patient] has handguns and has

       indicated need for access. [Patient] is refusing meds even for her high blood pressure and

       impaired judgment and lacks insight.”

       Dr. Pavlovsky testified that he was board certified in psychiatry and forensic medicine.

The court accepted him as an expert witness in the field of psychiatry. Pavlovsky stated that

respondent was admitted to Chicago Read Mental Health Center on December 22, 2005, and that

he performed his first psychiatric evaluation of respondent the following day. Pavlovsky

considered respondent’s social history, medical records, and discussions with the hospital staff


                                                 4
No. 1-06-0139

regarding respondent’s condition. Pavlovsky also considered information from respondent’s

outpatient psychiatrist, Dr. Kapoor, her outpatient psychologist, Dr. Weisberg, Chicago corporate

counsel Limanni and Chicago department of animal control and care employee Wormely. Based

upon this information as well as his observation of respondent, Dr. Pavlovsky opined that

respondent suffered from a mental illness at the time of admission. Dr. Pavlovsky diagnosed

respondent with a delusional disorder plus paranoid personality disorder. Dr. Pavlovsky agreed

with Dr. Kapoor’s opinion, which gave her the same diagnosis. Dr. Pavlovsky explained that

respondent suffered from delusions of persecution and that she believed that people from the city,

the department of animal care and control and her neighbors had been plotting against her since

she moved into her house and that there was a conspiracy against her. Respondent was also

delusional about the condition of her house. Dr. Pavlovsly indicated that respondent was

otherwise very polite to the hospital staff. Dr. Pavlovsky concluded that based on his

observations and information he believed that respondent may harm herself or others if

discharged prematurely particularly because respondent owned weapons. Dr. Pavlovsky based

his knowledge regarding respondent’s homicidal threats on his conversations with people from

the city and Dr. Kapoor. Dr. Pavlovsky testified that when a patient is delusional, paranoid and

angry, it is always dangerous. Further, respondent told Dr. Pavlovsky that she owned three guns.

Dr. Kapoor told Dr. Pavlovsky that he prescribed antipsychotic medication prior to her admission

but that respondent would not take it. Dr. Pavlovsky testified that respondent would not be able

to take care of her basic needs because she had poor hygiene and a highly infectious diseased

house and would be susceptible to serious medical conditions. Respondent also had high blood


                                                5
No. 1-06-0139

pressure and Grave’s disease (a disorder of the thyroid), which were being treated in the hospital

and made her more susceptible to health problems living in poor conditions. After considering

less restrictive options, Dr. Pavlovsky stated that respondent was not dischargable at that time

and would benefit from further locked hospitalization.

       Michael Bowlan, a treatment coordinator at Chicago Read Mental Health Center, testified

that he was respondent’s case manager. On January 5, 2006, respondent told Bowlan that she had

three guns but they were in the suburbs, not the city, and that she did not want to harm or kill

anyone with a gun. Respondent also told Bowlan that she performed medical procedures on her

animals in her home to try to treat their infections.

       Respondent’s attorney told the court that the certificate signed by Wormely was improper

because Wormely failed to indicate that she was involved in litigation with respondent. The

court considered this information and found that, based on her testimony, it was not a concern

because Wormely was not a party and did not testify in court; Wormely was in court in case she

needed to be spoken to regarding the animals. The court concluded that Wormely was not

involved in litigation with respondent.

       Respondent testified that when she was told to clean her house in housing court on

November 8, 2005, she went home and cleaned her house. The only time Wormely spoke in

court was to tell the judge that the animals were receiving very good care. Respondent denied

threatening Wormely in court. Respondent admitted telling Sattler that “payback is a bitch,” but

explained that she meant that karma would make sure she was paid back.

       Respondent testified that she had seen Dr. Kapoor three times and had been diagnosed


                                                  6
No. 1-06-0139

with clinical depression by another psychiatrist. Respondent denied that she made homicidal

statements to Dr. Kapoor. She was taking Zoloft and medicine for high blood pressure, high

cholesterol and hyperthyroidism. If discharged the day of the hearing, she would either live with

friends or in a women’s shelter on Wilson and would continue to seek medical treatment and

would “probably” seek psychiatric treatment. Respondent testified that she had never hurt

anyone and would never hurt anyone. She owned guns because she had once worked in security.

Respondent stated that she obtained the guns legally and left them with friends outside the city

because it would be illegal to bring them into the city. Respondent never used the guns against

anyone and did not know why the city took her animals away from her but admitted that she was

“a lousy housekeeper.” She took sick animals in and debrided their infected wounds, that is, she

cut them open and cleaned the wounds out. Her squirrel’s skull was sticking out from a fight

with one of her cats and she helped the squirrel’s skin grow back by giving it antibiotics.

Respondent explained that she had this knowledge because she was once a paramedic and had

worked with veterinarians. She was shown pictures of the inside of her house but denied the

pictures represented her house. Respondent kept a dead reptile in her house because she was in

denial about its death.

       The circuit court found the State’s witnesses to be credible noting, that respondent

collected and operated on animals, including nondomesticated animals, and that her house was a

breeding ground for infections and was unhealthy for human or animal habitation. The court

found Dr. Pavlovsky’s testimony credible regarding respondent’s dangerousness and inability to

care for her basic needs. The court concluded that the State had proven its case by clear and


                                                 7
No. 1-06-0139

convincing evidence and signed an order of involuntary admission.

          As a threshold matter, we address petitioner’s argument that this appeal is moot because

the order involuntarily admitting respondent expired prior to this appeal. “We note that, although

the order under review has expired, review of an involuntary admission order is *** appropriate

here because ‘the collateral consequences related to the stigma of an involuntary admission may

confront respondent in the future.’” In re Gail F., 365 Ill. App. 3d 439, 444 (2006), quoting In re

Splett, 143 Ill. 2d 225, 228 (1991).

          Addressing the merits of the case, respondent argues that Dr. Kapoor’s certificate

supporting the petition for admission was not valid because he conducted his examination over

the telephone and not personally, meaning face-to-face, as allegedly required by section 3-602 of

the Mental Health and Developmental Disabilities Code (Code). 405 ILCS 5/3-602 (West 2004).

Petitioner contends that personally can include a telephone interview particularly where, as in

this case, the psychiatrist had been treating respondent as an outpatient prior to the telephone

examination.

          Although respondent did not raise this issue in the circuit court and has waived the issue

on review, we elect to address it because respondent argues that she has been the victim of

procedural error evident on the face of the record. See In re. N.S., 359 Ill. App. 3d 1125, 1129

(2005).

          When a person is alleged to be subject to involuntary admission a petition must be

presented to a mental health facility’s director. 405 ILCS 5/3-601(a) (West 2004). Further,

section 3-602 provides:


                                                   8
No. 1-06-0139

                “The petition shall be accompanied by a certificate executed by a physician,

       qualified examiner, or clinical psychologist which states that the respondent is subject to

       involuntary admission and requires immediate hospitalization. The certificate shall

       indicate that the physician, qualified examiner, or clinical psychologist personally

       examined the respondent not more than 72 hours prior to admission. It shall also contain

       the physician’s, qualified examiner’s, or clinical psychologist’s clinical observations,

       other factual information relied upon in reaching a diagnosis, and a statement as to

       whether the respondent was advised of his rights under Section 3-208.” (Emphasis

       added.) 405 ILCS 5/3-602 (West 2004).

       In interpreting statutes, we must give effect to the intention of the legislature. United

Airlines, Inc., v. Department of Revenue, 367 Ill. App. 3d 42, 46 (2006). The language of the

statute is the best indication of legislative intent. In re Application of County Collector, 356 Ill.

App. 3d 668, 670 (2005). Words in the statute should be construed in context and given their

plain and ordinary meaning. County Collector, 356 Ill. App. 3d at 670. We review the

interpretation of a statute de novo. County Collector, 356 Ill. App. 3d at 670.

       The Code does not define “personally,” but Webster’s defines it as: “so as to be personal:

in a personal manner; often: as oneself: on or for one’s own part.” Webster’s Third New

International Dictionary 1687 (1981).

       In this case, Dr. Kapoor was respondent’s treating physician when he examined her over

the telephone and determined that she was subject to involuntary admission. He performed the

interview personally, that is, he performed the interview himself. We find that in light of the fact


                                                  9
No. 1-06-0139

that Dr. Kapoor was respondent’s treating physician, his telephone interview meets the

requirement that he personally examined respondent for purposes of section 3-602 of the Code.

       Respondent cites In re Michelle J., 209 Ill. 2d 428 (2004), to support her argument.

However, this case does not support respondent’s position. In Michelle J., a consolidated case of

Michelle J. and Sam S., the supreme court held that the testimony of a psychologist who did not

examine the respondent Sam S. could not support a petition to continue the involuntary

admission of Sam S. Michelle J., 209 Ill. 2d at 436-37. The psychologist had never examined or

seen Sam S. and had merely reviewed his medical records. Michelle J., 209 Ill. 2d at 436-37.

Contrary to that testimony, in this case, Dr. Kapoor interviewed respondent and was respondent’s

treating psychiatrist. In fact, this case is more like the case consolidated with Michelle J., where

the testimony of the psychologist was sufficient to support the petition of the respondent

Michelle J. even though the psychologist did not interview Michelle J. the day before the hearing

but had seen Michelle J. in a group session three days prior and had been part of Michelle J.’s

treatment team. Michelle J., 209 Ill. 2d at 439. Thus, Michelle J. supports petitioner’s rather

than respondent’s position in this case.

       Respondent also cites Newman v. Reilly, 314 Md. 364, 550 A. 2d 929 (1988). However,

cases from foreign jurisdictions are not binding on this court. Mikrut v. First Bank of Oak Park,

359 Ill. App. 3d 37, 58 (2005). Further, we do not find Newman persuasive because the case

merely holds that it is not bad faith to argue that personal examination means face-to-face

contact. Newman, 314 Md. at 381-82, 550 A. 2d at 967-68.

       Next, respondent contends that Dr. Kapoor’s certificate contains two mistakes: that


                                                 10
No. 1-06-0139

respondent was mentally retarded; and that respondent was admonished as to her rights to speak

with a friend, relative or attorney before the exam. However, respondent fails to point to any

testimony directly contradicting these alleged mistakes. Therefore, these alleged mistakes are of

no consequence here.

        In addition, respondent contends that the petition should have been dismissed because

Mae Wormely failed to disclose on the petition that she was involved in litigation with

respondent as required by section 3-601(b)(3) of the Code. 405 ILCS 5/3-601(b) (West 2004).

Petitioner argues that Wormely was not sufficiently involved in litigation to warrant dismissal of

the petition.   Section 3-601(b)(3) provides:

                “The petition shall include all of the following:

                                                 ***

                3. The petitioner’s relationship to the respondent and a statement as to whether the

                petitioner has a legal or financial interest in the matter or is involved in litigation

                with the respondent. If the petitioner has a legal or financial interest in the matter

                or is involved in litigation with the respondent, a statement of why the petitioner

                believes it would not be practicable or possible for someone else to be the

                petitioner” 405 ILCS 5/3-601(b) (West 2004).

        For purposes of statutory interpretation, we evaluate the provision as a whole, rather than

reading phrases in isolation. United Airlines, Inc., 367 Ill. App. 3d at 47. We review the

interpretation of a statute de novo. County Collector, 356 Ill. App. 3d at 670.

        Reading the provision as a whole, we do not believe Wormely was involved in litigation


                                                   11
No. 1-06-0139

with respondent in this case. The only testimony regarding Wormely’s involvement in

respondent’s litigation was that she worked for the Chicago department of animal care and

control and was present in housing court to provide information regarding the condition of the

animals and answer questions if needed. Wormely testified that she had never testified in

housing court against respondent, while respondent testified that she had. However, the circuit

court found the State’s witnesses to be more credible than respondent’s testimony. There was no

testimony that Wormely had any personal stake or any financial interest in the outcome of the

case. There was no testimony establishing any basis for bias against respondent. Accordingly,

we find that Wormely was not involved in litigation for purposes of section 3-601(b)(3) and that

the circuit court properly decided not to dismiss the petition based on this argument.

       Respondent argues that had she known of Wormely’s alleged involvement in litigation

before the trial, she could have ordered transcripts to impeach Wormely. However, respondent

offers no explanation as to why she did not order transcripts on appeal to establish prejudice.

       Affirmed.

       JOSPEPH GORDON and O’MALLEY, JJ., concur.




                                                12